Citation Nr: 9912139	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  98-15 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
the residuals of a right ankle laceration.

2.  Entitlement to an increased (compensable) evaluation for 
the residuals of malaria.

ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
January 1966, from March 1968 to November 1970, and from July 
1971 to August 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of December 1997 from the Jackson, 
Mississippi, Regional Office (RO). 


REMAND

Initially, the Board finds that the claims are well grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that the claims 
are plausible, that is meritorious on its own or capable of 
substantiation.  This finding is based upon the veteran's 
assertion that the disabilities in issue have increased in 
severity.  Proscelle v. Derwinski, 2 Vet. App 629 (1992).  
Once it has been determined that a claim is well grounded, VA 
has the statutory duty to assist the appellant in the 
development of evidence pertinent to that claim. 

In this regard, the veteran contends that he is a truck 
driver and that his right ankle becomes swollen and painful.  
He states that as a result he has to stop driving. 

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has held that when a veteran alleges functional loss 
due to pain, the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1998) must be considered, and that examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  After 
reviewing the findings of the recent VA examination, the 
Board is of the opinion that another examination is warranted 
in order to comply with Deluca.

During the October 1997 VA examination, the veteran indicated 
that he was not experiencing any serious problems secondary 
to the malaria.  However, in his substantive appeal, dated in 
October 1998, he asserted that he has flare-ups of his 
malaria, which have required trips to the emergency room.  
The Board notes that the Ro has attempted to obtain these 
records.  

In view of these facts, the Board is of the opinion that 
additional development is warranted.  Accordingly, this case 
is REMANDED for the following actions:  

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private records pertaining to treatment 
for the right ankle disability and any 
malaria residuals.  The RO should then 
obtain all records, which have not 
already been associated with the claims 
folder.  He should be informed of the 
consequences for failing to report for 
scheduled VA examinations pursuant to 
38 C.F.R. § 3.655 (1998).  The veteran 
should be informed that he is free to 
furnish additional evidence and argument 
while the case is in remand status.  
Quarles v. Derwinski, 3 Vet.App. 129, 141 
(1992).

2.  The RO should schedule the veteran for 
a VA orthopedic examination for the 
purpose of ascertaining the severity of 
his service-connected right ankle 
disability.  The claims file and a copy of 
this Remand are to be furnished to the 
examiner in conjunction with the 
examination.  In addition to x-rays, any 
other necessary tests and studies should 
be conducted.  The veteran's ankle should 
be examined for degrees of both active and 
passive range of motion and any limitation 
of function of the parts affected by 
limitation of motion.  The examiner should 
also be asked to note the normal ranges of 
motion of the right ankle.  Additionally, 
the examiner should be requested to 
determine whether the veteran's disability 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disorder; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion lost or favorable or unfavorable 
ankylosis due to any weakened movement, 
excess fatigability, or incoordination.  
The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or 
when the ankle is used repeatedly over a 
period of time. 

3.  A VA examination should be conducted 
by an appropriate specialist in order to 
determine the nature and severity of any 
residuals from malaria.  The claims file 
and a copy of this remand prior to the 
examination.  All necessary tests, to 
include smears, deemed necessary should 
be performed.  The examiner should elicit 
information as to the frequency and 
duration of any relapses or recurrences 
of malaria.  The examiner should also 
determine whether the veteran has any 
liver or spleen dysfunction.  If the 
veteran has liver or spleen dysfunction, 
the examiner should render an opinion as 
to whether it is at least as likely as 
not that any current liver/spleen 
dysfunction is a residual of malaria.  
The complete medical rationale for all 
opinions is to be provided. 

5.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issues in 
appellate status.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed. 

The purpose of this remand is to obtain additional medical 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









